DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 13, 2021. 
Claims 1, 10, and 17 have been amended.
Claims 1, 6-10, 12, 14-18, and 20-27 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending 35 USC 103 rejections are withdrawn in response to Applicant’s claim amendments. See below for more reasoning.
Applicant's remaining amendments have been considered, but are not sufficient to overcome the 35 USC 101 rejections. These rejections have been updated below to address the claim amendments.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 6-10, 12, 14-18, and 20-27, Applicant argues that the claims are patent eligible under 35 USC 101 because the claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly 
The Examiner further asserts that Applicant’s specification Paragraph 0017 states how the flight data is provided to the flight crew (e.g. human users) so the flight crew can make determinations about how to operate the aircraft. Human users are the ones making any improvements and/or changes to how the aircraft is run, where providing data to a human user merely adds insignificant extra-solution activity and merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.

The Applicant further argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not properly identify the additional elements, where the Examiner asserts that displaying data on a graphical user interface for a human user to interpret merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception which is very clearly supported in the 2019 PEG and MPEP 2106.05. The Examiner further asserts that Applicant’s specification Paragraph 0017 states how the flight data is provided to the flight crew (e.g. human users) so the flight crew can make determinations about how to operate the aircraft. Human users are the ones making any improvements and/or changes to how the aircraft is run, where providing data to a human user merely adds insignificant extra-solution activity and merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). In addition, the Applicant’s claimed limitations are merely implementing the abstract idea on a general purpose computer, 
The Examiner further asserts that doing determinations dynamically on a general purpose computer does not improve the functioning of the computer, but is rather merely using the computer as a tool to implement the abstract idea, therefore not integrating the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant further argues the claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not properly identify the additional elements or identify any claim limitations that improve the technology. The Applicant merely makes the allegation that the claims are eligible without providing any evidence or support. The Examiner refers to the rejection below. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-10, 12, 14-18, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
          In the instant case (Step 1), claims 1, 6-9, and 21-24 are directed toward a process, claims 17-18 and 20 are directed toward a product, and claims 10, 12, 13-16, and 25-27 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong 1), the independent claims are directed toward perform a method for providing operational-efficiency data onboard an aircraft associated with a current flight plan, the method comprising: prior to flight of the aircraft using the current flight plan, obtaining and presenting pre-flight briefing data, flight advisories, and stored alerts associated with the current flight plan, by a processor of a computing device onboard the aircraft, wherein the pre-flight briefing data comprises at least an operational-efficiency Key Performance Indicator (KPI) associated with the current flight plan; generating and presenting, by the processor, a graphical user interface (GUI) comprising one or more options to filter the pre-flight briefing data; determining, by the processor, applicability of the operational-efficiency KPI to the current flight plan, based at least in part on the filtered pre-flight briefing data; generating, by the processor, recommended action items affecting an operational-efficiency of the current flight plan based on the operational-efficiency KPI associated with the current flight plan, wherein the operational-efficiency includes at least reducing fuel costs, reducing aircraft maintenance, reducing gate delays, and reducing carbon dioxide emissions; and generating and presenting, by the processor, the GUI comprising one or more graphical elements of the generated recommended action items affecting the operational-efficiency KPI associated with the current flight plan; during a flight, dynamically determining, by the processor, applicability of the operational-efficiency KPI to the current flight plan based on monitoring at least one of aircraft parameter data and flight data for changed conditions during the flight; and when the operational-efficiency KPI is applicable to the current flight plan based on the changed conditions during the flight: computing and presenting, by the processor, fuel costs associated with adherence to the operational-efficiency KPI during the flight; and configuring and presenting, by the processor, one or more alerts for display on the GUI during the flight, the one or more alerts identifying the recommended action items associated with adherence to the operational-efficiency KPI during the flight (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Behavior because the claims are obtaining flight data and operational efficiency data, analyzing that data to make determinations about the flight plan (KPI’s), and the displaying the results in the form of recommendations for a human user to make a decision, which is managing human behavior for commercial reasons. The Applicant’s claimed limitations are analyzing KPI’s to make recommendations to human users, which is Organizing Human Activity.

In addition, dependent claims 6-9, 12, 14-16, 18, and 20-27 further narrow the abstract idea and dependent claims 6-9, 12, 14-16, and 20 additionally recite “receive a user input indication to disable the operational efficiency KPI via the user interface (claim 12), presenting historical analysis and reports (claims 6, 14, and 20), obtaining KPI 
The claimed “computing device, processor, graphical user interface, aircraft, non-transitory computer readable medium, instructions, memory, database, software, display device, reports, communication interface device, and a user interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 6-9, and 21-24; System claims 10, 12, 13-16, and 25-27; and Product claims 17-18 and 20 recite a computing device, processor, graphical user interface, aircraft, non-transitory computer readable medium, instructions, memory, database, software, display device, reports, communication interface device, and a user interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0020, Paragraphs 0027-0028, and Figure 2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “providing operational-efficiency data onboard an aircraft: prior to flight of the aircraft using the current flight plan, obtaining and presenting pre-flight briefing data, flight advisories, and stored alerts, by a processor of a computing device onboard the aircraft; presenting, by the processor, a graphical user interface (GUI) comprising one or more options to filter the pre-flight briefing data; and presenting, by the processor, the GUI comprising one or more graphical elements; presenting, by the processor, fuel costs; and presenting, by the 
In addition, claims 6-9, 12, 14-16, 18, and 20-27 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6-9, 12, 14-16, and 20 additionally recite “receive a user input indication to disable the operational efficiency KPI via the user interface (claim 12), presenting historical analysis and reports (claims 6, 14, and 20), obtaining KPI compliance data, presenting the one or more reports (claim 7), obtaining avionics systems data and the aircraft parameter data, presenting the filtered pre-flight briefing data by the display device (claims 8 and 16), receiving user input data via a user interface communicatively couple to the processor, presenting the user configured alerts (claim 9), obtaining KPI compliance data, and presenting the one or more reports by the display device (claim 15)” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “display device, reports, communication 

Allowable over 35 USC 103
Claims 1, 6-10, 12, 14-18, and 20-27 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 10, and 17 disclose a system and method for predictive impact assessment of internet application outage and targeted responses based on customer usage analysis.
Reasons the claims overcome the 103 rejection: The closest prior art of record is:
Hale et al. (US 2016/0093222 A1) – which discloses aircraft performance predictions in real time. 
White et al. (US 2012/0245836 A1) – which discloses systems for manaing airport surfaces and calculations.
US 2013/0131888 A1) – which discloses determining taxi information relative to costs for movement of aircraft.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 10, and 17, such as determining applicability of operational KPI’s and recommended action items of an aircraft preflight including reducing fuel costs, reducing aircraft maintenance, reducing gate delays, and reducing carbon dioxide emissions, then evaluating the operational KPIS during the flight to make additional recommendations to improve fuel costs of the aircraft.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “prior to flight of the aircraft using the current flight plan, obtaining and presenting pre-flight briefing data, flight advisories, and stored alerts associated with the current flight plan, by a processor of a computing device onboard the aircraft, wherein the pre-flight briefing data comprises at least an operational-efficiency Key Performance Indicator (KPI) associated with the current flight plan; generating and presenting, by the processor, a graphical user interface (GUI) comprising one or more options to filter the pre-flight briefing data; determining, by the processor, applicability of the operational-efficiency KPI to the current flight plan, based at least in part on the filtered pre-flight briefing data; generating, by the processor, recommended action items affecting an operational-efficiency of the current flight plan based on the operational-efficiency KPI associated with the current flight plan, wherein the operational-efficiency includes at least reducing fuel costs, reducing aircraft maintenance, reducing gate delays, and reducing carbon dioxide emissions; and generating and presenting, by the processor, the GUI comprising one or more graphical elements of the generated recommended action items affecting the operational-efficiency KPI associated with the current flight plan; during a flight, dynamically determining, by the processor, applicability of the operational-efficiency KPI to the current flight plan based on monitoring at least one of aircraft parameter data and flight data for changed conditions during the flight; and when the operational-efficiency KPI is applicable to the current flight plan based on the changed conditions during the flight: computing and presenting, by the processor, fuel costs associated with adherence to the operational-efficiency KPI during the flight; and configuring and presenting, by the processor, one or more alerts for display on the GUI during the flight, the one or more alerts identifying the recommended action items associated with adherence to the operational-efficiency KPI during the flight (as required by independent claims 1, 10, and 17)”, thus rendering claims 1, 10, 17 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Examiner, Art Unit 3683                                               2/20/2021